Citation Nr: 1201003	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) to the left calf, including scarring as well as numbness and loss of sensation of the lateral aspect of the left calf, the lateral aspect of the left foot, and the ventrum of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

As originally developed for appeal, the Veteran's claim included the additional issues of entitlement to increased ratings for posttraumatic stress disorder and tinnitus, as well as entitlement to a total disability rating based on individual unemployability.  These issues were considered in the rating action on appeal.  They were the subject of a notice of disagreement (NOD) and were addressed in the statement of the case (SOC).  However, in the substantive appeal, the Veteran specifically limited his appeal to the two issues listed on the cover page of this Remand.  Accordingly, consideration herein is limited to only those two issues that the Veteran wishes to pursue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected in the current 30 percent evaluation.  Indeed, he asserts that his hearing impairment has worsened since he was last examined by VA in June 2007.  He has also challenged the adequacy of the June 2007 examination.  Specifically, he believes that the evaluation does not accurately portray his current hearing disability.  

Additionally, the Veteran seeks an increased disability rating for the service-connected SFW residuals of his left leg.  Specifically, he argues that he is entitled to a higher disability rating that takes into account his increased symptoms of pain, numbness, and tingling in the left lower extremity.  

Unfortunately, there is very little in the claims file which adequately describes the current nature and extent of either disability.  Review of the claims folder reveals that the Veteran has not been afforded appropriate examinations since June 2007, almost 5 years ago.  Thus, to ensure that the record reflects the current severity of this condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to evaluate properly the service-connected disabilities under consideration.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examinations conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present hearing loss and left leg SFW residuals, as well as any significant pertinent interval medical history since his last VA examinations in 2007.  See generally, Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiology examination must include the effect of the veteran's hearing loss disability on occupational functioning and daily activities).

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in June 2008.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, the AMC/RO should obtain records of any hearing loss or left lower extremity treatment or evaluation that the Veteran has undergone since June 2008.  The Board is particularly interested in records of such treatment and evaluation that the Veteran has undergone at the VA Medical Center in Little Rock, Arkansas since June 2008.  Document the attempts to obtain such records.  

If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file, inform the Veteran, and request that he obtain and submit it.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Thereafter, the Veteran should be referred for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

a) The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/she should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b) The audiologist should then provide an opinion as to the effect that the Veteran's hearing loss has on his ability to work.  In doing so, the audiologist should opine as to the extent, if any, that the Veteran's hearing loss causes functional or occupational impairment.  

All opinions and conclusions expressed must be supported by a complete rationale.  

3.  Also, schedule the Veteran for an appropriate VA examination to assess the severity of his left leg SFW residuals.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examination.  

a) The examiner is requested to comment on all signs and symptoms that are attributable to the Veteran's left leg scar, including the size of the specific scar or the size of the area affected (in square inches or centimeters).  The examiner must also note whether the scar is deep (i.e., associated with soft tissue damage) or superficial (i.e., not associated with soft tissue damage); and whether there is any tenderness of the scar on examination.  The examiner must also indicate whether the scar causes limitation of motion; and, if so, perform range of motion studies (measured in degrees, with normal range of motion specified too) of the affected part.

b) The examiner should also discuss any associated neurological manifestations indicating whether or not the Veteran's symptoms of numbness, loss of sensation, and tingling are productive of (i) mild incomplete paralysis; (ii) moderate incomplete paralysis; (iii) moderately severe incomplete paralysis; (iv) severe incomplete paralysis with marked atrophy; or, (v) complete paralysis with foot dangles and drops, no active movement of the muscles below the knee, and weakened or lost flexion of the knee.  

c) Finally the examiner should discuss the effect that the Veteran's left leg SFW residuals have, if any, on his current level of occupational impairment.  Specifically, the examiner should opine as to whether the service-connected left leg SFW residuals cause marked interference with employment or the need for frequent periods of hospitalization.  The conclusions expressed should reflect review of the claims folder and a discussion of pertinent evidence.

All opinions and conclusions expressed must be supported by a complete rationale.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the increased rating issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


